People v Gillard (2017 NY Slip Op 05168)





People v Gillard


2017 NY Slip Op 05168


Decided on June 22, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 22, 2017

Sweeny, J.P., Mazzarelli, Andrias, Moskowitz, Gische, JJ.


4354 2205/13

[*1]The People of the State of New York, Respondent,
vFrank Gillard also known as Frank Gilliard, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Jan Hoth of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Jordan K. Hummel of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Dominic R. Massaro, J.), rendered December 12, 2014, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a second felony offender, to a term of nine years, unanimously affirmed.
When, during a lengthy narrative of the events surrounding the robbery, the victim briefly mentioned evidence that had been suppressed, the court properly exercised its discretion (see People v Ortiz , 54 NY2d 288, 292 [1981]) in denying defendant's mistrial motion. The court sustained objections to this testimony, and defendant did not request a curative instruction or any relief short of a mistrial (see People v Young , 48 NY2d 995 [1980]). There is no indication that the prosecutor intentionally elicited the testimony, or acted in bad faith. Furthermore, the suppressed evidence was cumulative to closely related evidence that had not been suppressed.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 22, 2017
CLERK